Exhibit 99.1 **For Immediate Release** For more information, contact: Joseph W. Kiley III, President and Chief Executive Officer Rich Jacobson, Executive Vice President and Chief Financial Officer (425) 255-4400 First Financial Northwest, Inc. Reports Fourth Quarter Net Income of $2.1 Million or $0.16 Per Diluted Share and $9.2 Million or $0.67 Per Diluted Share for the Year Ended December 31, 2015 Renton, Washington – January 28, 2016 - First Financial Northwest, Inc. (the “Company”) (NASDAQ GS: FFNW), the holding company for First Financial Northwest Bank (the “Bank”), today reported net income for the quarter ended December 31, 2015, of $2.1 million, or $0.16 per diluted share, compared to net income of $2.4 million, or $0.18 per diluted share, for the quarter ended September 30, 2015, and $2.9 million, or $0.20 per diluted share, for the fourth quarter in 2014. For the year ended December 31, 2015, net income was $9.2 million or $0.67 per diluted share, compared to $10.7 million or $0.71 per diluted share for the year ended December 31, 2014. A recapture of the provision for loan losses continued to contribute significantly to net income. Specifically, the Company recognized a $900,000 recapture of provision for loan losses in the quarter ended December 31, 2015, compared to a recapture of $700,000 in the quarter ended September 30, 2015, and a recapture of $1.2 million in the quarter ended December 31, 2014. For the year ended December 31, 2015, the recapture of the provision for loan losses totaled $2.2 million compared to $2.1 million in the prior year. These recaptures were due primarily to the continued credit quality improvement of the Company’s loan portfolio and recoveries of amounts previously charged-off received during the past two years. “The improvement in the credit quality of the Company’s loan portfolio continued in 2015, with nonperforming assets as a percentage of total assets declining to 0.48% at December 31, 2015, from 1.13% one year earlier and nonperforming loans as a percentage of total loans, net of undisbursed funds, declining to 0.16% at December 31, 2015, from 0.20% at December 31, 2014. With these improvements, the Company’s Allowance for Loan and Lease Losses as a percent of total loans, net of undisbursed funds, declined to 1.36% at December 31, 2015, from 1.55% at December 31, 2014,” stated Joseph W. Kiley III, President and Chief Executive Officer. “In addition to these credit quality improvements, we were able to grow the balance sheet in 2015, with net loans receivable increasing to $685.1 million at December 31, 2015, compared to $663.9 million at December 31, 2014. On the liability side of the balance sheet, interest bearing deposits increased to $646.0 million and noninterest bearing deposits increased 105% to $29.4 million at December 31, 2015, compared to $599.8 million and $14.4 million, respectively, at December 31, 2014,” continued Kiley. “We previously reported additional significant accomplishments in 2015, including our conversion to an improved core data processor, changing the Bank’s name to First Financial Northwest Bank and the opening of our first branch office in Mill Creek, Washington. I am pleased to report that the Mill Creek office finished 2015 with $6.3 million in core deposits in its first four 1 months of operation, thanks to the efforts of our team of experienced bankers in that market. In the first quarter of 2016, we intend to continue this strategy with our plan to open an additional office in Edmonds, Washington. This new branch office will utilize the same strategy we used in our Mill Creek, Washington location, utilizing an efficient design, improved technology, and a team of experienced bankers in our effort to increase core deposits and leverage our expertise while managing expenses appropriately as we expand,” concluded Kiley. Highlights for the quarter ended December 31, 2015: · We repurchased 364,054 shares of our common stock during the quarter under the share repurchase plan approved by the Board in October 2015, at an average price of $12.61 per share. The share repurchase plan authorized the repurchase of 1.4 million shares through April 27, 2016. · The Company’s book value per share at December 31, 2015, increased to $12.40 from $12.32 at September 30, 2015, and $11.96 at December 31, 2014. · The Bank’s Tier 1 leverage and total risk-based capital ratios at December 31, 2015, were 11.6% and 17.6%, respectively, compared to 11.7% and 17.8% at September 30, 2015, and 11.8% and 19.6% at December 31, 2014. The year over year decline was primarily related to asset growth during the year ended December 31, 2015. Based on management’s evaluation of the adequacy of the Allowance for Loan and Lease Losses (“ALLL”), there was a $900,000 recapture of provision for loan losses for the quarter ended December 31, 2015. The following items contributed to this recapture during the quarter: · The Company received recoveries of amounts previously charged off totaling $217,000. These recoveries, combined with no charge-offs during the quarter, contributed to its ALLL balances. · Delinquent loans (loans over 30 days past due) decreased to $1.3 million at December 31, 2015, compared to $3.5 million at September 30, 2015, and $4.4 million at December 31, 2014. · Nonperforming loans decreased to $1.1 million at December 31, 2015, compared to $2.4 million at September 30, 2015, and $1.3 million at December 31, 2014. · Nonperforming loans as a percentage of total loans remained low at 0.16% at December 31, 2015, compared to 0.35% at September 30, 2015, and 0.20 % at December 31, 2014. The ALLL represented 872% of nonperforming loans and 1.36% of total loans receivable, net of undisbursed funds, at December 31, 2015, compared to 418% and 1.48%, respectively, at September 30, 2015, and 784% and 1.55%, respectively, at December 31, 2014. Nonperforming assets totaled $4.7 million at December 31, 2015, compared to $6.7 million at September 30, 2015, and $10.6 million at December 31, 2014. The decline in the Company’s nonperforming assets during these periods was primarily due to sales of Other Real Estate Owned (“OREO”) along with payoffs of nonperforming loans received during the year. 2 The following table presents a breakdown of our nonperforming assets: Dec 31, Sep 30, Dec 31, Three Month One Year Change Change (Dollars in thousands) Nonperforming loans: One-to-four family residential $ Multifamily - - ) - Commercial real estate - - - ) Consumer 89 91 75 (2
